Citation Nr: 0616966	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-24 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the claim to for service connection for anxiety 
neurosis. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico that denied the 
benefit sought on appeal.  This veteran, who had active 
service from April 1968 through February 1970, appealed that 
decision to the BVA and the case was referred to the Board 
for appellate review.



FINDINGS OF FACT

1.  An unappealed May 1993 rating decision denied service 
connection for anxiety neurosis

2.  The evidence associated with the claim file subsequent to 
the May 1983 rating decision raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for anxiety neurosis.



CONCLUSION OF LAW

1.  The May 1983 rating decision denying service connection 
for anxiety neurosis is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2005).  

2.  The evidence received subsequent to the RO's May 1983 
rating decision is new and material, and the claim for 
service connection for anxiety neurosis is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for psychiatric 
disorder, originally claimed as anxiety neurosis.  He has 
submitted medical evidence that he claims is new and material 
sufficient to reopen his previously denied claim.

A claim that has been denied, and not appealed, will not be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 
C.F.R. §§ 3.104(a), 20.302(a), 20.1103.  The exception to 
this rule provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown,  
9 Vet. App. 273 (1996).  However, the specified bases for the 
final disallowance must be considered in determining whether 
the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance.  Id.

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since May 1983 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

In May 1983, RO denied the veteran's claim for service 
connection for anxiety neurosis because there was no evidence 
of an in-service incurrence of the disease.  In November 
2003, the veteran sought to reopen the claim by filing a 
statement seeking service connection for a mental condition.  
Since the May 1983 denial the veteran has submitted records 
from Dr. Cuevas, his private psychiatrist.  Dr. Cuevas' April 
2003 report gives a substantial history of the veteran's in-
service experiences that the doctor found to be directly 
related to his current mental condition.  Because this 
report, which was added to the claim file after the May 1983 
rating decision, specifically addresses a possible in-service 
incurrence of the veteran's current psychiatric disorder, it 
addresses the element of service connection that was the 
basis of the May 1983 denial.  This makes it both new and 
material to the claim.  Therefore, new and material evidence 
has been submitted to reopen the veteran's claim for service 
connection for a psychiatric disorder.  The appeal is granted 
to this extent.  However, the Board finds that additional 
development is necessary before the merits of the veteran's 
claim can be address and this will be addressed in the REMAND 
portion of this decision. 

Lastly, a discussion addressing whether VA's duties to notify 
and to assist have been complied with is not necessary.  To 
the extent necessary, the VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.   See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   
In light of the determination reached in this case, no 
prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.   Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for anxiety 
neurosis, and to this extent only, the appeal is granted.


REMAND

During the pendency of this appeal the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which placed two additional duties upon the VA.  Under 
Dingess, the VA must also provide notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision and this matter should be 
addressed by the RO.  

During this claim, including in an October 2003 statement, 
the veteran has indicated that he is receiving Social 
Security Disability benefits for his psychiatric disorder.  
To date, no Social Security records have been sought by the 
RO and the VA's duty to assist the veteran clearly extends to 
obtaining these records.  

In his April 2003 report, Dr. Cuevas discussed several in-
service incidents that he relies on to substantiate his nexus 
opinion.  The claims folder, however, contains no service 
personnel records that may corroborate the veteran's claimed 
history.  Again the VA's duty to assist includes obtaining 
these records since they might be relevant to deciding the 
veteran's claim.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should ensure that the VA has 
met its duties to notify and assist the 
veteran, including supplying notice 
compliant the Court's guidance in with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  
 
2.  The RO should obtain and associate 
with the claims file a copy of any Social 
Security Administration decision 
pertaining to benefits received by the 
veteran, as well as any medical evidence 
used in reaching the decision. 
 
3.  The RO should obtain and associate 
with the claims file portions of the 
veteran's service personnel record that 
show the dates, units and locations of 
the his assignments during service and 
records that would document his use of 
leave.
 
4.  The veteran should be afforded a 
psychiatric examination to ascertain the 
nature and etiology of all disorders that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records and 
the April 2003 opinion of Jose O. 
Fernandez Cuevas, MD, and offer comments 
and an opinion, as to whether any 
currently diagnosed psychiatric disorder 
is related to service.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


